Exhibit 10.5




TERMINATION AGREEMENT




THIS TERMINATION AGREEMENT (this “Agreement”), made and entered into this 13th
day of June, 2013 (the “Execution Date”), by and between Presser Direct, LLC
(“PRESSER”), a California limited liability company, on the one hand, and
TVGoods, Inc. (“TVG”), a Florida corporation, on the other hand, shall read as
follows:




W I T N E S S E T H:




WHEREAS, PRESSER and TVG entered into that certain Purchasing and Marketing
Agreement, dated as of March 7, 2012 (“P & M Agreement”), pursuant to which each
of the parties has various ongoing responsibilities regarding the manufacture,
marketing, sale and distribution of the Products and Product Lines (the
“Business”); and




WHEREAS, the parties wish to terminate the P & M Agreement, together with the
obligations of the parties thereto, pursuant to the terms and conditions herein
below set forth; and




WHEREAS, the parties do not admit any liability, but rather enter into this
Agreement to resolve, terminate, and release each other from any and all claims.
 




NOW, THEREFORE, in consideration of the sum of Ten ($10.00) Dollars and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Recitations.  The aforestated recitations are true and correct and incorporated
by reference herein.




2.

Defined Terms.  Any capitalized term not otherwise defined herein shall have the
same meaning as ascribed to it in the P & M Agreement.  




3.

Termination of Obligations.  Other than those specific obligations set forth in
this Agreement, all of the various duties and obligations of each of the
parties, including those duties and obligations which such parties owe to one
another, whether pursuant to the P & M Agreement, or otherwise, shall terminate
and be of no further force and effect as of the Execution Date, which date shall
also serve as the effective date of the termination of the P & M Agreement.  




4.

Inventory Previously Purchased by TVG.  The parties hereto acknowledge that,
with regard to inventory of the Products or Product Units previously purchased
by TVG from PRESSER (the “Prior Inventory”), there remains due and owing by TVG
to PRESSER the sum of Three Hundred Eight Thousand Eight Hundred Eighty
($308,880.00) Dollars.  The foregoing amount shall be paid by TVG to PRESSER, on
the Execution Date, as provided in Section 11.1.2 hereof.  








--------------------------------------------------------------------------------



5.

Monies Owing by TVG to PRESSER.  The parties further acknowledge and agree that
TVG owes PRESSER the sum of One Hundred Forty-Five Thousand Nine Hundred
Twenty-Seven and 32/100 cents ($145,927.32), attributable to royalty payments to
be made by TVG, pursuant to the terms of the P & M Agreement.  The foregoing
amount shall be paid by TVG to PRESSER, on the Execution Date, as provided in
Section 11.1.2 hereof.   




6.

Transfer of Assets by TVG to PRESSER.  As of the Execution Date, TVG shall
transfer title and ownership to PRESSER in and to all infomercials produced or
otherwise created by TVG, as same pertains to the Products and Product Units,
including, without limitation, all outtakes, b-roles and CTA’s pertaining to
same (collectively the “Infomercials”).  In addition, TVG shall transfer title
and ownership to Presser in and to the following assets as same pertain to the
Products and Product Lines: (i) all Internet domain names owned or controlled by
TVGoods; (ii) all intellectual property, including trade names, trademarks and
patents, whether issued or applied for, including, without limitation,
“SeasonAire” and “Living Pure”; (iii) all artwork and packaging materials; and
(iv) all props utilized in infomercials and home shopping network airings
(collectively the “Assets”).  With regard to the foregoing, TVG shall execute
any and all documentation reasonably requested by PRESSER to transfer legal
title in and to the Infomercials and Assets to PRESSER.  With regard to the
foregoing, TVG represents and warrants that, as of the Execution Date of this
Agreement, it has good and marketable title in and to the Infomercials and
Assets, and that same is not subject to the claims of any creditors or other
third parties.  With regard to the foregoing, subsequent to the transfer of
title and ownership by TVG to PRESSER, PRESSER agrees to assume any and all
liabilities (financial or otherwise) in connection with its use of the
Infomercials and Assets, and TVG shall be relieved of any liability in
connection therewith.  TVG represents and warrants that, except as otherwise
provided in this Agreement, to TVG’s actual knowledge after investigation, as of
the Execution Date of this Agreement, there are no outstanding liabilities
(financial or otherwise) in connection with the Infomercials and Assets.  




7.

Ongoing Obligations of TVG.  TVG shall pay all royalties (the “Royalties”) that
become due and payable for all periods through July 31, 2013 (the “Termination
Date”), pertaining to its production of infomercials regarding the Products and
Product Units, required to be paid under the respective royalty agreements for
each of Montel Williams and Allen Johnston, as the talent, and Concepts TV, as
the producer,  (collectively the “Royalty Agreements”). Additionally, TVG shall
pay Joanne Benjamin the agreed upon commission due and owing to her, relative to
her assistance to TVG in getting the Products on HSN, which commission shall be
payable by TVG to her within ten (10) days following the Execution Date.  With
regard to the aforementioned Royalty Agreements, TVG agrees to separately
furnish copies of same to PRESSER prior to the Execution Date, and hereby
represents and warrants the accuracy of the Royalty Agreements to be furnished
hereunder.   








2







--------------------------------------------------------------------------------

Following the Execution Date, TVG’s sole continuing duties and responsibilities
relating to the Business shall be limited to: (i) billing for Products sold
prior to the Execution Date; and (ii) processing refunds and returns of the
Products (the “Return Products”), through to the Termination Date, at which
time, it is anticipated that all such activities shall have been completed by
TVG.




Subsequent to the Execution Date, PRESSER shall be responsible for all
liabilities associated with the Business, arising from and after the Execution
Date, including liability for any sales of Products from and after the Execution
Date.  Moreover, PRESSER agrees to indemnify, defend and hold harmless TVG for
and against all liabilities arising from or related to any sales which occurred
after the Execution Date, including those related to Product returns which are
attributable to orders which occurred prior to the Execution Date.  In that
respect, TVG no longer shall have any warranty replacement liability or
obligation to repair or make good on any customer complaints regarding the
Products.  Moreover, subsequent to the Execution Date, PRESSER agrees that, as
between the parties to this Agreement, it shall be the sole entity responsible
for conducting the Business.  Notwithstanding the foregoing, the parties agree
that PRESSER’s refund liability for orders which originated prior to the
Execution Date is limited to Ten Thousand Dollars ($10,000.00), and TVG agrees
to reimburse PRESSER for any expenses over and above said limit within ten (10)
business days of TVG being provided with documentation regarding such expenses
incurred by PRESSER.




TVG represents and warrants that it has had no dealings, whatsoever, with any
federal or state governmental agencies, as same pertains to the Products, nor
are there any investigations by any federal or state governmental agencies,
pending or, to the knowledge of TVG, threatened, relative to the Products.




8.

Ongoing Obligations of PRESSER.  




8.1

Royalty Payments.  From and after the Termination Date, PRESSER shall make all
payments of Royalties as and when such payments become due under the Royalty
Agreements.  However, PRESSER shall not have any responsibility for the payment
of same for any period prior to the Termination Date.  




8.2

Replacement Units.  PRESSER agrees to communicate directly with Products Plus
and/or Ollie’s, as same pertains to the replacement of one thousand four hundred
ninety-six (1,496) damaged, defective or otherwise inoperative Product units
(the “Bad Units”) and will replace such Bad Units with Product units which are
in good working order (the “Replacement Units”), and deliver such Replacement
Units to the Ollie’s warehouse location by no later than August 30, 2013.  The
Bad Units shall be returned to PRESSER’s warehouse in China in a timely manner,
with such arrangements to be PRESSER’s sole responsibility, and with any
associated costs to be borne solely by PRESSER.  For purposes of this section,
the Ollie’s warehouse location shall be as follows: Ollie’s Bargain Outlet,
ATTN: P.O. Box # 173214, Distribution





3







--------------------------------------------------------------------------------

Center 5050, 3300 Espresso Way, York, PA 17406 (the “Ollie’s Warehouse
Location”), and the shipping delivery documents shall consist of the following:
 signed billed of lading by receiving warehouse and/or proof of delivery
(P.O.D.) document from the shipper (the “Shipping Delivery Documents”).  PRESSER
hereby agrees and acknowledges that time is of the essence with regard to the
foregoing delivery date of the Replacement Units to the Ollie’s Warehouse
Location.  Notwithstanding the foregoing, the total Replacement Units shall
consist of one thousand five hundred forty-one (1,541) units, which represents
the one thousand four hundred ninety-six (1,496) Bad Units set forth above, plus
an additional three percent (3%) overage, to cover any defects in the
Replacement Units.  Ten percent (10%) of the Replacement Units-- or one hundred
fifty-four (154) units, to be selected at random -- shall be inspected in China
and approved by an inspector (the “Inspector”), who shall be an independent
individual qualified to perform such inspections selected by PRESSER. The cost
of the inspection of the Replacement Units, to be performed by the Inspector,
shall be equally shared by the parties.  TVG shall be entitled to receive, and
shall be furnished with a copy of the Inspector’s inspection report (the
“Inspection Report”). With regard to the Inspection, same shall be deemed
accepted and the Inspection Report thereunder accepted, if the Inspection
reveals no more than 3% or no more than four (4) bad units (i.e., that the
Inspection of the 154 units reveals that 150 or more of the units were found to
be in good condition).  Should the Inspection reveal more than 3% or 4 bad
units, PRESSER shall cause the factory in China to rework the units, to repair
or replace any bad units, with there to be a subsequent inspection performed in
the same manner as set forth above, by an inspector selected by PRESSER, the
cost of which second inspection would be borne entirely by PRESSER.  With regard
to  the foregoing, and in order to ensure that the Bad Units are replaced by
PRESSER in a timely manner to Products Plus and/or Ollie’s with the Replacement
Units, the amount of Sixty-Five Thousand ($65,000.00) Dollars otherwise due and
owing by TVG to PRESSER, as of the Execution Date, shall be placed in escrow
with PRESSER’s counsel, the law firm of Kramer Green Zuckerman Greene &
Buchsbaum, P.A. (“Escrow Agent”), who shall serve as Escrow Agent relative to
the Replacement Units, as set forth in this Section 8.2.  With regard to the
aforementioned, a separate Escrow Agreement shall be prepared by PRESSER’s
counsel and attached hereto as Exhibit “A”, and is incorporated herein by
reference. TVG shall instruct PRESSER as to where to deliver the Replacement
Goods to or on behalf of Ollie’s.  With regard to same, the foregoing sum, in
the amount of Sixty-Five Thousand ($65,000.00) Dollars, shall be distributed by
the Escrow Agent to PRESSER within three (3) business days of his or her receipt
of the following: (i) the Inspection Report, from the Inspector, containing his
approval of the Replacement Units; and (ii) Shipping Delivery Documents,
evidencing delivery of two (2) shipping containers to Ollie’s, at the Ollie’s
Warehouse Location.   




9.

Sale of Existing Inventory. TVG hereby sells to PRESSER and PRESSER hereby
purchases from TVG the inventory of the Products and Product Units, including
new and refurbished units, both first quality units and defective units,
together with various replacement parts (the “Existing Inventory”), which, as of
the Execution Date, are located at the Reno, Nevada and Wallingford, Connecticut
warehouses owned by





4







--------------------------------------------------------------------------------

Fosdick (the “Fosdick Warehouses”), all pursuant to the bill of sale setting
forth, in detail, the Existing Inventory attached hereto and made a part hereof
as Exhibit B. The purchase price for the Existing Inventory is Fifty Thousand
($50,000.00) Dollars, which amount shall to be paid by PRESSER to TVG on the
Execution Date, as provided in Section 11.1.2 hereof.  With regard to the
foregoing, PRESSER shall take possession of the Existing Inventory at the
Fosdick Warehouses, as of the Execution Date, with TVG to execute and deliver to
Fosdick the necessary documents to transfer possession and control of the
Existing Inventory to PRESSER, as of such date.  PRESSER shall assume any and
all costs associated with the transfer of the Existing Inventory from TVG’s
locations at the Fosdick Warehouses to the location of PRSSER’s choosing or, if
PRESSER elects to establish an account with Fosdick Warehouses and have the
Existing Inventory transferred in such manner, then PRESSER would assume such
charges from Fosdick Warehouses, if any, to accomplish such transfer, as well.
 In addition to the inventory listed on Exhibit B, the Existing Inventory shall
also include all Return Products, which are in the Fosdick Warehouses, with
PRESSER to take title and possession of same at such time.  With regard to the
foregoing, TVG represents and warrants that it has or will have good and
marketable title in and to the Existing Inventory and the Return Inventory and
that same is not subject to the claims of any creditors or other third parties.
  




10.

Survival of Representations and Warranties; Indemnification.  




10.1.

The representations and warranties contained herein and made by either of the
parties pursuant to this Agreement shall survive the execution and delivery of
this Agreement and for a period of twelve (12) months following the Execution
Date.  




10.2.

Except as otherwise provided herein, each party (the "Indemnifying Party") shall
indemnify, defend and hold harmless the other party and its respective managers,
officers, directors, employees and agents (the "Indemnified Parties") from all
claims, damages, losses, demands, assessments, expenses or any other liabilities
of any kind or nature incurred by any of the Indemnified Parties directly or
indirectly, including, without limitation, all reasonable attorneys' fees and
court costs, arising out of or in connection with any misrepresentation or
breach of covenant or warranty made herein by the Indemnifying Party.  




11.

Closing Documents.




11.1

TVG's Closing Documents.  On the Execution Date, TVG shall deliver to PRESSER
the following documents, all of which shall be duly executed:  




11.1.1

Bills of sale, certificates of title and assignments for the Infomercials,
Assets and Existing Inventory subject to this Agreement (the “Business Assets”),
in a form reasonably satisfactory to PRESSER's counsel, containing full
warranties of title, in order to vest in PRESSER good, absolute and marketable
title in





5







--------------------------------------------------------------------------------

such Business Assets, free and clear of all liens, charges, encumbrances and
restrictions of any type or character; and




11.1.2 Payment by wire transfer in the amount of Three Hundred Thirty-Nine
Thousand Eight Hundred Seven and 32/100 cents ($339,807.32), representing the
following: (i) Four Hundred Fifty-Four Thousand Eight Hundred Seven and 32/cents
($454,807.32) – total amounts owing by TVG to PRESSER for the Prior Inventory
and the Royalties, pursuant to Paragraphs 4 and 5 hereof; (ii) reduced by the
sum of (a) Fifty Thousand ($50,000.00) Dollars – payment by PRESSER to TVG for
the Existing Inventory, pursuant to Paragraph 9 hereof; and (b) Sixty-Five
Thousand ($65,000.00) Dollars held in escrow by the Escrow Agent, pursuant to
the provisions contained in Section 8.2 hereof.  




11.1.3 Any other documentation deemed reasonable and necessary by PRESSER's
attorney to effectuate the terms of this Agreement.




11.2

PRESSER's Closing Documents.  On the Execution Date, PRESSER shall deliver to
TVG any other documentation deemed reasonable and necessary by TVG’s attorneys
to effectuate the terms of this Agreement.




12.

Further Cooperation.  From and after the date of this Agreement, each of the
parties hereto agrees to execute whatever additional documentation or
instruments as are necessary to carry out the intent and purposes of this
Agreement.




13.

General Releases.  On the Execution Date, TVG and PRESSER shall deliver to the
other general releases in the forms attached hereto as Composite Exhibit C,
pursuant to which each party releases the other party from any and all debts,
obligations or liabilities which either party may have to the other party, as
well as for any and all claims which either party may have or allege or amounts
which either party may claim against the other party, except with regard to
those claims, debts, obligations and/or liabilities which either party may have
against or owe to the other party as a result of the terms, conditions and
provisions set forth in this Agreement.




14.

Miscellaneous.




14.1

Exhibits.  All exhibits referred to herein shall be incorporated by reference
and made a part of this Agreement.




14.2

Waiver.  It is understood that the parties may waive the strict performance of
any covenant or representation made herein.  Any waiver, however, made by any
party hereto must be duly made in writing in order to be considered a waiver,
and the waiver of one covenant or representation shall not be considered a
waiver of any other covenant or representation, unless specifically stated in
writing as aforementioned.








6







--------------------------------------------------------------------------------



14.3

Attorneys' Fees.  If any litigation arises hereunder, the prevailing party shall
be entitled to recover, from the non-prevailing party, its reasonable attorneys'
fees and costs at both the trial and appellate levels.




14.4

Governing Law and Venue.  This Agreement shall be governed by the laws of the
State of Florida, and venue for any proceedings arising out of this Agreement
shall be in Palm Beach County, Florida.




14.5

Entire Agreement.  This Agreement, together with the exhibits attached hereto,
sets forth the entire understanding and agreement between the parties with
reference to the subject matter hereof, and there are no other agreements,
understandings, restrictions, warranties or other representations between the
parties other than those set forth herein or provided for herein.




14.6

Headings.  Headings and captions contained in this Agreement are solely for the
convenience of reference and shall not affect the interpretation of this
Agreement.




14.7

Gender.  Wherever the context shall require, all words herein in the masculine
gender shall be deemed to include the feminine or neuter gender, all singular
words shall include the plural, and all plural shall include the singular.




14.8

Severability.  If any provision of this Agreement is declared invalid by any
tribunal exercising competent jurisdiction, then such provisions shall be deemed
automatically adjusted to conform to the requirements for validity as declared
at such time, and, as so adjusted, shall be deemed a provision of this Agreement
as though originally included herein.  In the event that the provision
invalidated is of such a nature that it cannot be so adjusted, the provision
shall be deemed deleted from this Agreement as though the provision had never
been entered into.  In either case, the remaining provisions of this Agreement
shall remain in full force and effect.  In the event that the provision
invalidated is of such a nature that it cannot be so adjusted, and that the
remaining provisions of this Agreement cannot operate without such invalidated
provision, the remaining provisions of this Agreement shall no longer remain in
full force and effect, and the Agreement shall be treated as if never having
been entered into by the parties hereto.








7







--------------------------------------------------------------------------------



14.9

Notices.  Any notice ("Notice") or other communication by either party to the
other, whether required or permitted hereunder, shall be sufficiently given if
delivered via electronic mail, in person or sent by telecopy, telex or facsimile
transmission or by registered or certified mail, postage prepaid, addressed as
follows:  




TVG:

TVGoods, Inc.

14044 Icot Boulevard

Clearwater, FL 33760

Attention: Adrian Swaim

Facsimile: 727- 213 -9024

E-mail: aswaim@astvinc.com




Copy to:

Sherman & Sherman, P.A.

2000 Glades Rd., Suite 204

Boca Raton, FL 33431

Attention: Drew B. Sherman, Esq.

Facsimile: 561-300-5880

E-mail: drew@shermanslaw.com




PRESSER:

Presser Direct, LLC

9600 Cattaraugusa Avenue

Los Angeles, CA 90034

Attention: Mark Presser, Manager

Facsimile: 310-356-7235

E-mail: mark@presserllc.com




Copy to:

Kramer, Green, Zuckerman, Greene & Buchsbaum, P.A.

4000 Hollywood Boulevard, Suite 485S

Hollywood, Florida 33021

Attention:  Mitchell F. Green, Esq.

Facsimile: 954-981-1605

E-mail: mgreen@kramergreen.com




or to such other address, telecopier, telex number, as shall be furnished in
writing by any such party.  Notice by mail shall be deemed to have been given on
the third business day after the posting thereof, whether or not accepted,
notice by telecopy or telex, when confirmation or receipt or answer-back is
received and notice by courier, on the date of delivery.




14.10

Counterparts.  This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Facsimile signatures (including those
in PDF format) shall be treated as if they were originals.








8







--------------------------------------------------------------------------------



14.11

Construction.  It is the intention of the parties that the laws of the State of
Florida shall govern the validity of this Agreement, the construction of its
terms, and the interpretation of the rights and duties of the parties.  The
parties agree and acknowledge that each party has reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting parties shall not be
employed in the interpretation of this Agreement or any amendment or exhibit
thereto.




14.12

Time is of the Essence.  The parties acknowledge that for purposes of this
Agreement, time is of the essence.




14.13

Non-Disparagement.  For a period of three (3) years following the Execution
Date, neither party shall disparage the other party, their directors, managers,
officers, employees, products, or methods and techniques of doing business.




14.14 Authorized Signatories.  Each party represents that the individual
executing this Agreement on behalf of such party is a duly elected officer
and/or authorized representative of such party, and is duly authorized to
execute this Agreement on behalf of such party.




[SIGNATURE PAGE TO FOLLOW]





9







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereunto subscribed their names and
seals to this Agreement the day and year first above written.

 

 

 

TVG:

 

 

TVGoods, Inc., a Florida corporation







By:     /s/ Adrian Swaim                   .   

Print Name: Adrian Swaim

Its: Controller

 

 

 

PRESSER:

 

 

Presser Direct, LLC, a California

limited liability company







By:    /s/ Mark Presser                     .

Print Name: Mark Presser

Its: Manager

 

 








10







--------------------------------------------------------------------------------

EXHIBIT A

Escrow Agreement








11







--------------------------------------------------------------------------------

Exhibit B

AS IS BILL OF SALE





12







--------------------------------------------------------------------------------




COMPOSITE EXHIBIT C

GENERAL RELEASES























13





